Exhibit 10.34
MANAGEMENT FEE PAYMENT AGREEMENT
(CHINESE CHARACTERS) [c17382c17382228.gif]
This Management Fee Payment Agreement (the “Agreement”) is entered into
effective as of May 9, 2011 between the following parties in Dongping County,
People’s Republic of China (the “PRC”).
(CHINESE CHARACTERS) [c17382c17382229.gif]

Party A:   Mr. Wang Xuchun

Mr. Huang Lingfa

Mr. Qiao Binglong

Mr. Wang Guo

(CHINESE CHARACTERS) [c17382c17382230.gif]   (CHINESE CHARACTERS)
[c17382c17382231.gif]

Party B: Taian Yisheng Management & Consulting Co., Ltd., a wholly foreign-owned
enterprise duly established and valid existing under the laws of the People’s
Republic of China (“PRC”). Registered Address: Ruixing industry park, Dongping
County, Shandong Province, China.
(CHINESE CHARACTERS) [c17382c17382232.gif] (CHINESE CHARACTERS)
[c17382c17382234.gif] (CHINESE CHARACTERS) [c17382c17382233.gif] : (CHINESE
CHARACTERS) [c17382c17382235.gif]

Party C:   Shandong Xiangrui Pharmacy Co., Ltd
Address: Pengji Town, Dongping County, Shandong Province
Legal Representative: Mr. Huang Lingfa

(CHINESE CHARACTERS) [c17382c17382236.gif]   (CHINESE CHARACTERS)
[c17382c17382237.gif]

WHEREAS, Party A collectively hold a 100% equity interest in Party C .
(CHINESE CHARACTERS) [c17382c17382238.gif]
WHEREAS, Party A, Party B and Party C, have entered into a Proxy Agreement,
Exclusive Equity Interest Purchase Agreement (the “Purchase Agreement”) and
other agreements.
(CHINESE CHARACTERS) [c17382c17382239.gif]

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:
(CHINESE CHARACTERS) [c17382c17382240.gif]

1.   Party A hereby agrees to make the payment stipulated in Article 2 hereunder
to Party B, at the time stipulated in Article 3 hereunder, as a fee for serving
as a proxy and providing company management (the “Management Fee”).

1.   (CHINESE CHARACTERS) [c17382c17382241.gif]

2.   The amount of the Management Fee under Article 1 hereof shall be the same
as the amount Party A receives as the Transfer Fee from Party B pursuant to the
Purchase Agreement.   2.   (CHINESE CHARACTERS) [c17382c17382242.gif]

3.   Payment of the Management Fee under Article 1 hereof shall coincide with
payment of the Transfer Fee under the Purchase Agreement; and the payment of the
Management Fee shall be made if Party B exercises its purchase right under the
Purchase Agreement.

3.   (CHINESE CHARACTERS) [c17382c17382243.gif]

4.   This Agreement has been duly executed by each of the Parties and/or their
authorized representatives and shall take effect as of the date first set forth
above.

4.   (CHINESE CHARACTERS) [c17382c17382244.gif]

5.   This Agreement shall expire on the date that is twenty-five (25) years
following the date hereof, and this Agreement may be extended prior to
termination upon the written agreement of each Party.

5.   (CHINESE CHARACTERS) [c17382c17382245.gif]

6.   Any amendment supplement or rescission of this Agreement shall be effective
if made in writing and executed by all of the Parties hereto.   6.   (CHINESE
CHARACTERS) [c17382c17382246.gif]

7   If any of the terms of this Agreement is invalid, illegal or unenforceable
due to its non-compliance with applicable law, the validity and enforceability
of the other terms hereof shall nevertheless remain unaffected.

7   (CHINESE CHARACTERS) [c17382c17382247.gif]

8   This Agreement shall be governed by, construed in all respects and performed
in accordance with the laws of the PRC.   8   (CHINESE CHARACTERS)
[c17382c17382248.gif]

 

2



--------------------------------------------------------------------------------



 



9   This Agreement is executed both in Chinese and English in one or more
original or facsimile counterparts. The Chinese version will prevail in the
event of any inconsistency between the English and any Chinese translations
thereof.

9   (CHINESE CHARACTERS) [c17382c17382249.gif]

10   The Parties shall strive to settle any dispute arising from the
interpretation or performance, or in connection with this Agreement through
mutual agreement and negotiation. In case no settlement can be reached through
consultation, each Party may submit such matter to the Shanghai Sub-commission
of China International Economic and Trade Arbitration Committee for arbitration.
The arbitration shall be held in Shanghai. The arbitration proceedings shall be
conducted in Chinese. The arbitration award shall be final and binding upon the
Parties. The arbitration award may be submitted to any court with jurisdiction
for enforcement.

10   (CHINESE CHARACTERS) [c17382c17382250.gif]

[Remainder of Page Left Intentionally Blank — Signature Page Follows]
(CHINESE CHARACTERS) [c17382c17382251.gif]

 

3



--------------------------------------------------------------------------------



 



[Management Fee Payment Agreement —Signature Page]
(CHINESE CHARACTERS) [c17382c17382252.gif]
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.
(CHINESE CHARACTERS) [c17382c17382253.gif]

                      Part A:    
 
               
 
  By:                          
 
      Name:   Mr. Wang Xuchun             (CHINESE CHARACTERS)
[c17382c17382254.gif]    
 
               
 
  By:                          
 
      Name:   Mr. Huang Lingfa             (CHINESE CHARACTERS)
[c17382c17382255.gif]    
 
               
 
  By:                          
 
      Name:   Mr. Qiao Binglong             (CHINESE CHARACTERS)
[c17382c17382256.gif]    
 
               
 
  By:                          
 
      Name:   Mr. Wang Guo             (CHINESE CHARACTERS)
[c17382c17382257.gif]    
 
                    Part B: Taian Yisheng Management & Consulting Co., Ltd.
(CHINESE CHARACTERS) [c17382c17382258.gif]    
 
               
 
  By:                          
 
      Name:        
 
         
 
   
 
                    Part C: Shandong Xiangrui Pharmacy Co., Ltd
(CHINESE CHARACTERS) [c17382c17382259.gif]    
 
               
 
  By:                          
 
      Name:        
 
         
 
   

 

4